DETAILED ACTION
This Office Action is in response to RCE filed May 21, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on May 12, 2021.  These drawings are accepted.

Claim Objections
Claim 15 is objected to because of the following informalities: “each respective” should be replaced with “each” or “respective” on lines 7 and 12.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 22, it is not clear whether the first and second low doped or undoped well recited on lines 7 and 9 are distinct from the low doped or undoped 
(2) Also regarding claim 22, it is not clear how the first and second undoped well recited on lines 7 and 9 can be formed, because (a) a doping would be needed to form a semiconductor well, and (b) therefore, the amended claim 22 appears to be noncompliant with the written description requirement.
(3) Further regarding claim 22, it is not clear how the first and second undoped well recited on lines 7 and 9 can be formed in the undoped semiconductor fin recited on line 3, which would be one of the possible configurations according to the limitations recited on lines 3, 7 and 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 15, 18 and 22 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Michalak et al. (WO 2018/004554)
Regarding claim 1, Michalak et al. disclose a 3D quantum structure (Figs. 2-3), comprising: a substrate (102); a low doped or undoped semiconductor fin (104 including specifically claim how low the doping concentration should be to be referred to be “low doped”, and (b) therefore, the modulation doped stack 139 as well as the fin 104 can be referred to be “low doped” in comparison to an arbitrary highly doped layer; an oxide layer (114) ([0030]) fabricated overlapping said semiconductor fin; a control gate (110 or 106-2 in Fig. 3) ([0030]) fabricated over said oxide layer; wherein said semiconductor fin (104 including modulation doped stack 139) constitutes a first quantum dot (one of upper two quantum dots 142 and lower two quantum dots 142 in Fig. 3) on one side of said control gate (106-2 in Fig. 3) and a second quantum dot (another of upper two quantum dots 142 and lower two quantum dots 142 in Fig. 3 on opposite side to the first quantum dot) on a second side of said control gate; and wherein an electric potential applied to said control gate is inherently operative to impose a potential on said semiconductor fin thereby controlling a local depleted tunneling path connecting said first quantum dot and said second quantum dot and allowing or preventing tunneling of an electron or hole between said first quantum dot and said second quantum dot; also please note that there can be more than the two quantum dots as recited in the amended claim 6.
Further regarding claim 1, the claim limitation “an electric potential applied to said control gate is operative to impose a potential on said semiconductor fin thereby controlling a local depleted tunneling path connecting said first quantum dot and said second quantum dot and allowing or preventing tunneling of an electron or hole between said first quantum dot and said second quantum dot” specifies an intended use or field of use, and is treated as non-limiting since it has been held that in device claims, In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claims 2 and 4-6, Michalak et al. further disclose that said substrate (102) is selected from a group consisting of a semiconductor, semiconductor on insulator, silicon on insulator (SOI), insulating substrate replacement, low resistivity substrate, standard resistivity substrate, high resistivity substrate, insulator substrate, and isolated substrate with buried oxide fabricated thereon, because these compositions would correspond to any possible substrates such as a semiconductor substrate, a metal substrate that would have a low resistivity, or an insulating or semi-insulating substrate that would have high resistivity (claim 2), said first quantum dot and said second quantum dot have a shape selected from a group consisting of a circle, ellipse, square, rectangle, trapezoid, hexagon, ‘L’ shape, and ‘Z’ shape (claim 4), and said control gate (106-2) is selected from a group consisting of a control gate with contact (one of conductive vias 120 and 122 in Fig. 2) fabricated thereon directly driven by an electrical signal, a floating control gate electrostatically controlled via an adjacent or overlapping metal layer or well, and a floating control gate with electrostatic control 
In the below prior art rejections, please refer to the explanations of the corresponding limitations above.
Regarding claim 15, Michalak et al. disclose a 3D quantum structure (Figs. 2-3), comprising: a substrate (102); a plurality of low doped or undoped semiconductor fins (two fins 104-1 and 104-2 in Fig. 3 including modulation doped stack 139) fabricated on said substrate; an oxide layer (114 in Fig. 2) fabricated overlapping each semiconductor fin; a control gate (110 or 106-2) fabricated over each respective oxide layer; wherein each semiconductor fin (104-1 and 104-2) constitutes a quantum dot (one of 142 not underneath 106-2 in Fig. 3) on either side of a respective control gate; and wherein an electric potential applied to each control gate inherently controls corresponding local depleted regions and modulates corresponding tunneling barriers in each respective semiconductor fin thereby allowing or preventing an electron or hole to tunnel through respective local depleted regions between corresponding quantum dots.
Further regarding claim 15, the claim limitation “an electric potential applied to each control gate controls corresponding local depleted regions and modulates corresponding tunneling barriers in each respective semiconductor fin thereby allowing or preventing an electron or hole to tunnel through respective local depleted regions between corresponding quantum dots” specifies an intended use or field of use, and is treated as non-limiting since it has been held that in device claims, intended use must In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 18, Michalak et al. further disclose that two or more 3D quantum structures are located in sufficiently close proximity to permit quantum interaction between two or more electrons or holes, because Applicants do not specifically claim how close they should be to be referred to be “sufficiently close”, and what the “quantum interaction” refers to.
Regarding claim 22, Michalak et al. disclose a 3D quantum structure (Figs. 2-3), comprising: a substrate (102); a low doped or undoped semiconductor fin (104 including 139) fabricated on said substrate; an oxide layer (114) overlapping said semiconductor fin; a control gate (110 or 106-2) fabricated over said oxide layer; a first low doped or undoped well (a portion of 114 or 139) formed at a first end of said semiconductor fin constituting a first quantum dot (one of 142); a second low doped or undoped well (another portion of 114 or 139) formed at a second end of said semiconductor fin constituting a second quantum dot (another 142); and wherein an electric potential applied to said control gate is inherently operative to impose a potential on said semiconductor fin thereby controlling a local depleted tunneling path connecting said 
Further regarding claim 22, the claim limitation “an electric potential applied to said control gate is operative to impose a potential on said semiconductor fin thereby controlling a local depleted tunneling path connecting said first quantum dot and said second quantum dot, allowing or preventing tunneling of an electron or hole between said first quantum dot and said second quantum dot” specifies an intended use or field of use, and is treated as non-limiting since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

Response to Arguments
Applicants’ arguments with respect to claims 1, 15 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pillarisetty et al. (US 10,763,349)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access 

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        September 17, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815